Citation Nr: 1517617	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim to service connection for a gastrointestinal (GI) disorder.  

2.  Whether new and material evidence has been received to reopen a claim to service connection for a right knee disorder.  

3.  Whether new and material evidence has been received to reopen a claim to service connection for a left knee disorder.  

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his February 2010 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  In a March 2015 statement submitted to VA, the Veteran stated that, due to upcoming surgery, he would be unable to travel to Washington, D.C. for a central office Board hearing.  He then requested to appear before the Board via videoconference hearing in Houston.  

Based on the foregoing, the Veteran should be scheduled for a videoconference hearing before the Board.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO in Houston, Texas.  The Veteran and his representative should be notified of the date and time of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




